DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 04/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16/465,397 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 04/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16/465412 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see P. 8 Par. 1 - P. 10 Par. 2, filed 04/23/2021, with respect to the nonstatutory double patenting rejection over US Patent No. 10,886,044 have been fully considered and are persuasive.  The nonstatutory double patenting rejection over US Patent No. 10,886,044 has been withdrawn. 
Applicant’s arguments, see P. 6 Par. 4, filed 04/23/2021, with respect to the nonstatutory provisional double patenting rejections over copending Application No. 16/465,397 and copending Application No. 16/465,412 have been fully considered and are persuasive.  The nonstatutory  have been withdrawn. 

Allowable Subject Matter
Claims 1-4 are allowed.
The invention of Claim 1 is a rare-earth sintered magnet comprising main phase crystal grains having Nd5Fe17 crystal structure, wherein the rare-earth sintered magnet comprises R and T (R is Sm or is at least one element selected from rare earth elements in addition to Sm; and T is Fe or a combination of Fe and Co or is at least one element selected from transition metal elements in addition to Fe or the combination of Fe and Co), a compositional ratio of R in the rare-earth sintered magnet is 20 at% or more and 40 at% or less, a remaining part besides R in the rare-earth sintered magnet is substantially T only or a combination of T and C only, and Dv is 1.0 m or more and an area ratio of the main phase crystal grains satisfying 0.7Dv < Di < 2.0Dv is 80% or more in a cross section of the rare-earth sintered magnet in which Dv represents an average grain size of the main phase crystal grains and Di represents a grain size of individual main phase crystal grains at the cross section of the rare-earth sintered magnet.
Ito et al. (US-20160276075-A1), hereinafter Ito in view of Kanada et al. (US-20160163434-A1), hereinafter Kanada, is the closest prior art of record. 
Ito teaches a magnet having a composition of RxT(100-X-Y)CY where 15 < X < 40, 5 < Y < 15, and 1.5 < (100-X-Y)/X < 4 and where R is one or more rare earth elements including Sm and T is one or more transition metal elements including Fe and the main phase has Nd5Fe17 type crystal structure ([0011]) which overlaps the claimed magnet comprising main phase crystal grains having Nd5Fe17 crystal structure wherein the magnet comprises R and T where R is Sm or at least one element selected from rare earth elements in addition to Sm and T is Fe or a combination of Fe and Co or is at least one element selected from transition metal elements in addition to Fe or the combination of Fe and Co. The 15 < X < 40 further overlaps the claimed R is 20 at% or more and 40 at% or less and the claimed a remaining part besides R is substantially T only or a combination of T and C only. 

Kanada teaches a sintered magnet which is processed by pulverizing to a size of several hundreds of µm to several mm ([0077]) followed by further pulverization to a size of 1-10 µm ([0083]) which overlaps the pulverization according to [0031] and [0033] of the instant specification to a size of several hundred µm to several mm followed by fine pulverization to a particle of size of several µm.
Kanada further teaches pressing following pulverization of a pressure of 30-300 MPa with an applied magnetic field of 950-1600 kA/m ([0094]) which overlaps the molding according to [0037] of the instant specification of pressing between electromagnets and applying a magnetic field of 1000-1600 kA/m and a pressure of 30-300 MPa.
Kanada further teaches a sintering following the pressing at 1000-1200˚C for 1-48 hours ([0098]) which does not overlap the sintering according to [0038] of the instant specification of sintering at 500-700˚C for 3-10 minutes.
Ito as modified by Kanada further does not teach or suggest the claimed Dv is 1.0 m or more and an area ratio of the main phase crystal grains satisfying 0.7Dv < Di < 2.0Dv is 80% or more in a cross section of the rare-earth sintered magnet in which Dv represents an average grain size of the main phase crystal grains and Di represents a grain size of individual main phase crystal grains at the cross section of the rare-earth sintered magnet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736